NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 05a1006n.06
                            Filed: December 22, 2005

                                                04-3659

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


AJAMU M. KAFELE and LISA BARCLAY,                    )
                                                     )
        Plaintiffs-Appellants,                       )
                                                     )
v.                                                   )    ON APPEAL FROM THE UNITED
                                                     )    STATES DISTRICT COURT FOR THE
LERNER, SAMPSON & ROTHFUSS,                          )    SOUTHERN DISTRICT OF OHIO
L.P.A., et al.,                                      )
                                                     )
        Defendants-Appellees.                        )




        Before: DAUGHTREY and COLE, Circuit Judges; HEYBURN,* District Judge.


        PER CURIAM. Plaintiffs Ajamu Kafele and Lisa Barclay appeal an order of the

district court dismissing the complaint that they filed against defendants Lerner, Sampson

& Rothfuss, L.P.A., a law firm, and attorneys Amelia C. Roberts, Jill L. Dimitt, Robert

Charles Dix, Adam R. Fogelman, and Kathleen E. Kahman (collectively, “the attorney

defendants”), and against defendants Wells Fargo Home Mortgage, National City Mortgage

Company, IndyMac Bank, M&T Mortgage Corporation, Countrywide Home Loans, and the

Bank of New York (collectively, “the mortgage company defendants”). Addressing motions

to dismiss filed by several defendants under Federal Rule of Civil Procedure 12(b)(6), the



        *
         The Hon. John G. Heyburn, II, Chief District Judge for the Western District of Kentucky, sitting by
designation.
04-3659
Kafele v. Lerner, Sampson & Rothfuss

district court held that, under the Rooker-Feldman doctrine, it lacked subject matter

jurisdiction over the case and, consequently, dismissed the complaint and denied as moot

the plaintiffs’ motion for leave to file an amended complaint. Finding no error, we affirm

these rulings.


                       I. FACTUAL AND LEGAL BACKGROUND


       The complaint in this case alleged that in 1998 plaintiff Lisa Barclay entered into a

series of agreements to purchase eight investment properties in the Columbus, Ohio, area.

To finance the purchase of these properties, Barclay secured financing from the mortgage

company defendants. After Barclay defaulted on her mortgage obligations on all of the

loans, each of the mortgage company defendants brought a foreclosure action against her

in the state court of common pleas. Judgment entries and foreclosure decrees were

entered against Barclay in all cases, and the properties were ordered to be sold.


       Following the litigation in state court, Kafele and Barclay filed this lawsuit pro se in

the federal court in 2003, alleging, among many other things, that the actions of mortgage

company defendants and the attorney defendants violated provisions of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692 (d-f), and deprived them of procedural due

process as guaranteed by the Fourteenth Amendment to the United States Constitution.

The plaintiffs also asserted that the attorney defendants had committed intentional breach

of fiduciary duties, fraud, defamation, and tortious interference with property rights, all in

violation of Ohio law, by filing foreclosure actions in state court against plaintiff Barclay.

                                             -2-
04-3659
Kafele v. Lerner, Sampson & Rothfuss

The district court characterized the claims against the mortgage company defendants as

an “attempt to appeal the prior state court adjudication” and held that the federal action was

prohibited as a matter of law by the Rooker-Feldman doctrine. The district court also ruled

that the attorney defendants were immune from suit on the state law claims. The plaintiffs

now appeal the dismissal of the complaint.


                                       II. DISCUSSION


A. Standard of Review


       We review de novo a district court’s grant of a motion to dismiss on the basis of

subject matter jurisdiction. See Nihiser v. Ohio Envtl. Prot. Agency, 269 F.3d 626, 627 (6th

Cir. 2001). A district court’s denial of motions for leave to amend the complaint and to

vacate the judgment are reviewed for an abuse of discretion. See Hamad v. Woodcrest

Condo Ass’n, 328 F.3d 224, 237 (6th Cir. 2003); Hansmann v. Fidelity Ins. Inst’l Servs. Co.,

326 F.3d 760, 766 (6th Cir. 2003).


B. Rooker-Feldman Abstention


       In District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), the

Supreme Court held that federal court review of state court proceedings is jurisdictionally

limited to the Supreme Court of the United States. See also Rooker v. Fidelity Trust Co.,

263 U.S. 413 (1923). Under the Rooker-Feldman doctrine, a litigant who loses in state

court may not seek “what in substance would be appellate review of the state judgment in

                                            -3-
04-3659
Kafele v. Lerner, Sampson & Rothfuss

a United States district court, based on the losing party’s claim that the state judgment itself

violates the loser’s federal rights.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 125 S.

Ct. 1517, 1521-22 (2005) (internal citation omitted). See also Johnson v. De Grandy, 512

U.S. 997 (1994). The proper avenue to redress such grievances is application to the

United States Supreme Court for a writ of certiorari to review a final decision of a state’s

highest court, pursuant to 28 U.S.C. § 1257.


       The Rooker-Feldman doctrine proceeds on two fronts. “First, in order for the

Rooker-Feldman doctrine to apply to a claim presented in federal district court, the issue

before the Court must be [inextricably intertwined] with the claim asserted in the state court

proceeding.” Catz v. Chalker, 142 F.3d 279, 293 (6th Cir. 1998) (internal citation omitted).

“Where federal relief can only be predicated upon a conviction that the state court was

wrong, it is difficult to conceive the federal proceeding as, in substance, anything other than

a prohibited appeal of the state-court judgment.” Id. (internal citation omitted). Second, the

Rooker-Feldman doctrine precludes federal court jurisdiction where the claim is “a specific

grievance that the law was invalidly–even unconstitutionally–applied in the plaintiff’s

particular case.” Id. (internal citation omitted). Exceptions to this doctrine of abstention

exist when plaintiffs attack the constitutionality of the statute or authority for the state court

proceedings themselves, see Howard v. Whitbeck, 382 F.3d 633, 639 (6th Cir. 2004), or

raise “a general challenge to the constitutionality of the state law applied in the state

action,” Catz, 142 F.3d at 293; see also Patmon v. Mich. Sup. Ct., 224 F.3d 504, 509-10

(6th Cir. 2000), but neither of these exceptions applies here.

                                              -4-
04-3659
Kafele v. Lerner, Sampson & Rothfuss

         The district court in this case was correct in ruling that it had no subject matter

jurisdiction over the plaintiffs’ claims under the Rooker-Feldman doctrine.          That the

plaintiffs’ claims are indeed “inextricably intertwined” is evident from the fact that there is

simply no way for this or any other court to grant relief without disturbing the judgments of

foreclosure entered by the state court. Each of the myriad and vague claims set forth by

the plaintiffs rests on the premise that the state court entry of foreclosure was invalid. For

example, plaintiffs assert that the bank defendants and their respective attorneys

committed wilful fraud by bringing actions of foreclosure without being holders in due

course of their claims. But, the judgment of foreclosure issued in each instance implicitly

and explicitly finds otherwise. Likewise, the plaintiffs’ claims that the promissory notes

failed for lack of consideration is implicitly refuted by the state court judgment of

foreclosure. The judgments, entered in default, explicitly state that all necessary parties

were properly served. Without a holding that the state court was wrong on this point, there

is no way for this court to find that the plaintiffs’ procedural due process rights have been

violated.


         At bottom, the plaintiffs seek to overturn the decrees of foreclosure, duly entered in

the courts of Ohio. This is an especially brazen request given the fact that they failed to

appear before those courts but then raised multifarious claims of federal, state, and

common law infractions created by the issuance of the state court decrees in federal district

court.    Besides being utterly frivolous, the plaintiffs’ claims are “predicated on their

conviction that the state courts were wrong” and, therefore, satisfy “the very definition” of

                                              -5-
04-3659
Kafele v. Lerner, Sampson & Rothfuss

a case requiring Rooker-Feldman abstention. Tropf v. Fidelity Nat’l Title Ins. Co., 289 F.3d

929, 937-38 (6th Cir. 2002).


C. Dismissal of Claims against the Attorney Defendants


       To the extent that the plaintiffs’ claims against the attorney defendants in this action

are distinct from the claims that attack the validity of the state foreclosure decrees, these

claims fall outside the parameters of abstention under Rooker-Feldman. The Rooker-

Feldman doctrine does not preclude federal courts from reviewing claims alleging that the

state court judgment was procured by fraud, deception, accident or mistake. See In re Sun

Valley Foods, 801 F.2d 186, 189 (6th Cir. 1986). Nor does Rooker-Feldman prevent us

from exercising discretionary supplemental jurisdiction over state law claims ancillary to the

dismissed federal claims. See, e.g., United Mine Workers of America v. Gibbs, 383 U.S.

715, 725-26 (1966).


       The district court granted the attorney defendants’ motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6).       Noting that under Ohio law, counsel are

absolutely immune from civil suits for statements or defamatory remarks made during and

relevant to judicial proceedings, the court found that the plaintiffs’ claims were based solely

on actions taken by defendants in their representative capacities in the state foreclosure

proceedings, citing Windsor v. The Tennessean, 719 F.2d 155 (6th Cir. 1983).




                                             -6-
04-3659
Kafele v. Lerner, Sampson & Rothfuss

       Although it is true, as the district court noted, that each of the plaintiffs’ claims

against the attorney defendants arises out of actions taken pursuant to their representative

capacity, the rule of absolute immunity applies only to defamation suits. Therefore, the

district court was correct in granting dismissal with respect to the plaintiffs’ defamation

claims. However, this ruling does not dispose of the remainder of the plaintiffs’ claims

against the attorney defendants.


       Instead, we conclude that the rest of the plaintiffs’ claims must be dismissed for lack

of specificity under Federal Rule of Civil Procedure 8(a). Traditionally, we have applied a

less stringent standard to the pleadings of pro se litigants than to pleadings prepared by

an attorney. See Urbina v. Thoms, 270 F.3d 292, 295 (6th Cir. 2001). However, pro se

litigants are not relieved of the duty to develop claims with an appropriate degree of

specificity. See United States v. Layne, 192 F.3d 556, 566-567 (6th Cir. 1999); McPherson

v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997). In the case at hand, the plaintiffs raise

dozens of claims that are lacking in both supportive factual allegations and directed legal

arguments. Despite the fact that plaintiffs are far from first-time litigants, and even given

the degree of latitude afforded the pleadings of pro se litigants, their’ claims against the

attorney defendants fall short of federal notice pleading requirements. At the very least,

“trial and appellate courts should not have to guess at the nature of the claim asserted.”

Moore v. City of Harriman, 272 F.3d 769, 778 n.7 (6th Cir. 2001)(Suhrheinrich, J.,

dissenting); see also Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434 at 436 (6th

Cir. 1988) (“more than bare assertions of legal conclusions is ordinarily required to satisfy

                                            -7-
04-3659
Kafele v. Lerner, Sampson & Rothfuss

federal notice pleading requirements”). To the extent that the plaintiffs asserted claims

against the attorney defendants that are not entitled to absolute immunity, those claims

failed to conform to federal pleading requirements and were therefore properly dismissed,

although for a reason different from that given by the district court.


D. Other Rulings


       The district court also denied as moot the plaintiffs’ motion for leave to amend their

complaint. We review the denial of a motion for leave to amend the complaint for an abuse

of discretion, see Leary v. Daeschner, 349 F.3d 888, 904 (6th Cir. 2003), and we find no

such abuse in this case. The district court likewise did not abuse its discretion in denying

the plaintiffs’ motion to vacate, alter, or amend the judgment under Federal Rule of Civil

Procedure 59(e), because the motion was not based on a change in the law, previously

unavailable evidence, clear error of law, or manifest injustice. See Firestone v. Firestone,

76 F.3d 1205, 1208 (D.C. Cir. 1996).


       Finally, the district court addressed the merits of the plaintiffs’ claims under the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, against the mortgage company

defendants. While noting that these claims were subject to dismissal under Rooker-

Feldman, the court ruled “for the sake of completeness” that the Act by its terms does not

apply to transactions that are not for personal, family, or household purposes, 15 U.S.C.

§ 1692(a)(5), and noted that the plaintiffs did not allege that the properties in question were

anything other than rental properties. Because we agree that Rooker-Feldman abstention

                                             -8-
04-3659
Kafele v. Lerner, Sampson & Rothfuss

is required, we decline to address the district court’s ruling on the merits of the plaintiffs’

statutory claims.


                                     III. CONCLUSION


       For the reasons set out above, the judgment of the district court is AFFIRMED.




                                             -9-